Citation Nr: 0217685	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder, to include lumbosacral 
strain and degenerative joint disease (DJD) of the lumbar 
spine.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975 and from November 1977 to August 1985.  He has been 
represented throughout his appeal by The American Legion.  

The issue of entitlement to service connection for a back 
disorder, to include lumbosacral strain and DJD of the 
lumbar spine, was previously denied in a Department of 
Veterans Affairs (VA) rating decision of April 1987.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated April 
28, 1987.  He did not appeal that determination within one 
year of the notification thereof; therefore, the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This current matter comes before the Board of Veterans 
Appeals (hereinafter Board) on appeal from a rating 
decision of November 1999, by the Winston-Salem, North 
Carolina Regional Office (RO), which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for a low back disorder.  The notice of 
disagreement (NOD) with that determination was received in 
December 1999.  

A statement of the case (SOC) was issued in December 1999.  
The veteran and his spouse appeared and offered testimony 
at a hearing before a hearing officer at the RO in May 
2000.  A transcript of that hearing is of record.  A 
supplemental statement of the case (SSOC) was issued in 
June 2000.  The veteran's substantive appeal was received 
in September 2000.  A VA compensation examination was 
conducted in June 2002, and an SSOC was issued in July 
2002.  


FINDINGS OF FACT

1.  An unappealed RO decision in April 1987 denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, including lumbosacral strain and DJD of 
the lumbar spine.  

2.  Evidence added to the record since the April 1987 
rating decision includes private and VA medical records, 
as well as medical statements and hearing testimony.  This 
evidence bears directly and substantially upon the subject 
matter now under consideration (i.e., whether residuals of 
a low back injury were incurred in service), and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The preponderance of the evidence is against a finding 
that any current low back disorder, including lumbosacral 
strain and DJD of the lumbar spine, is the result of a 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1987 rating 
decision, wherein the RO denied entitlement to service 
connection for a low back disorder, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001 & 2002).  

2.  A low back disorder, including lumbosacral strain and 
DJD of the lumbar spine, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records for the first period of active 
duty are unavailable.  Available service medical records 
show that the veteran was seen in November 1980 with 
complaints of pain in the lower back.  He indicated that 
he had had pain since 1973, with reoccurence the previous 
day while lifting heavy boxes.  The assessment was muscle 
strain secondary to lifting, resolved.  In August 1980, 
the veteran reported problems with chronic low back pain 
for several years.  The veteran was again seen in February 
1985 with complaints of back pain associated with dysuria 
and frequency of urination.  The diagnosis was mild muscle 
strain.  The separation examination, conducted in July 
1985, was negative for any complaints, findings or 
diagnosis of a low back disorder.  

A post service VA examination, conducted in March 1986, is 
negative for any complaints, findings or diagnosis of a 
back disorder.  In a June 1996 medical statement, Dr. D. 
E. Drake noted that the veteran had arthritis in his left 
elbow, neck and feet.  

The veteran was afforded a VA examination in March 1987, 
at which time he reported falling in 1982 as a result of 
which he developed back pain.  Examination of the back was 
essentially normal.  The pertinent diagnosis was history 
of pain in the back.  

By a rating action in April 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder, based on a finding that a chronic disorder 
accounting for the pain of the back had not been shown.  

Medical evidence of record dated from 1990 through 1995, 
including VA as well as private examination and treatment 
reports, reflect that the veteran received ongoing 
evaluation and treatment for several disabilities, 
including generalized arthritis and chronic low back pain.  
A VA examination reported dated in January 1992 was 
negative for any complaints, findings or diagnoses of a 
back disorder.  

In a statement dated in June 1994, Dr. Michael Getter 
noted that the records indicate that the veteran suffered 
from back pain while in the military.  Dr. Getter reported 
that examination of the lower back, including x-ray study, 
was normal.  The impression was mechanical-type low back 
pain.  

During a VA examination in January 1995, the veteran 
reported that he was in a motor vehicle accident in 1973 
while on active duty.  He indicated that he has been 
experiencing recurrent low back pain precipitated by 
prolonged standing, walking, bending or stooping.  
Examination of the back did not reveal any bony 
deformities, tenderness, or muscle abnormalities.  

Range of motion revealed a forward flexion of 60 degrees, 
back extension of 20 degrees, left and right lateral 
flexion of 30 degrees, and rotation to the left and right 
of 30 degrees.  There was pain with all of the maneuvers 
that was somewhat exaggerated.  The pertinent diagnosis 
was chronic recurrent lumbosacral strain with normal x-ray 
findings.  

Received in September 1999 were VA progress notes dated 
from August 1997 through July 1999 which show that the 
veteran received clinical evaluation for complaints of 
multiple joint pains, including low back pain.  A 
treatment note dated in November 1998 reported a diagnosis 
of chronic low back pain.  

During a VA examination in September 1999, the veteran 
reported being involved in a motor vehicle accident in 
"1994;" he indicated that his back had given trouble since 
that time.  Examination of the back revealed marked 
limitation of motion, with complaints of pain with every 
movement.  X-ray study of the back was normal, except for 
a mild scoliosis convex to the left.  No diagnosis 
pertaining to the back was reported.  

At his hearing in May 2000, the veteran testified that his 
back was injured during service in 1974, when he was 
thrown from a jeep.  The veteran stated that he was 
continuing to have problems with his back when he 
reentered active duty in 1977, but didn't complain because 
he wanted to reenlist.  The veteran's former spouse 
testified that he informed her of the accident; she noted 
that, after they were married in December 1974, the 
veteran complained of having back pain.  The veteran 
indicated that he sought treatment from a private 
physician between 1975 to 1977; however, the doctor who 
provided the treatment was deceased and no records were 
available.  

The veteran further testified that after leaving service 
in 1985, he obtained treatment solely through the VA 
medical center Fayetteville.  The veteran testified that 
he was involved in another accident in 1990, at which time 
the doctor told him that he had an old back injury 
unrelated to the current accident.  

Of record is a progress note dated in May 2000, wherein 
the treating physician reported that the veteran was 
seeking a statement linking his current back disorder to 
military service.  In this regard, the physician noted 
that x-ray study of the lumbosacral spine revealed DJD and 
degenerative disc disease (DDD) at L3-4 and L4-5.  

The assessment was chronic lumbar pain due to DDD and DJD.  
The physician commented that he had no way of knowing 
where or when the veteran incurred the injury causing his 
back problems.  Nonetheless, the physician stated that the 
veteran's current back problem was at least as likely as 
not incurred in service.  

VA outpatient treatment reports dated from July 1998 
through January 2001 indicate that the veteran continued 
to receive ongoing clinical evaluation for chronic low 
back pain.  

Received in August 2001 were VA medical records dated from 
June 1986 through August 2001, which show that the veteran 
has received ongoing clinical evaluation and treatment 
that included physical therapy for several disabilities, 
including chronic low back pain due to degenerative disc 
disease and degenerative joint disease.  

The veteran was afforded a VA compensation examination in 
June 2002, at which time he complained of pain in his 
lower back, especially with physical activity.  Following 
an examination of the back, the examiner reported a 
diagnosis of lumbar spine, degenerative disease with 
spurring, marginal L3-4 and disc space narrowing L3-5.  

After a review of the veteran's records, the examiner 
concluded that the veteran's present diagnosis did not 
occur until the degeneration in the 1990's made the 
findings more evident, both on x-ray and on physical 
examination, and there was no basis to invoke the 
veteran's service 20 years prior.  The examiner stated 
that he did not feel that it was likely that the veteran's 
back problems stemmed from injury or disease suffered 
during his period of active military service.  

Received in June 2002 were VA medical records dated from 
July 1998 through October 2000, most of which were 
previously reported and discussed.  These records reflect 
that the veteran received clinical evaluation for chronic 
low back pain; his diagnoses included DDD and DJD.  

II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When the Board or the RO has disallowed a claim, it may 
not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that, precedent of the United States Court 
of Appeals for Veterans Claims (Court) previously mandated 
a three-step process to be applied in adjudicating an 
attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), interpreting 
and applying the decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, supra.  
The procedure therein required was--first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim was reopened, it had to be determined 
whether, based upon all the evidence of record, the claim, 
as reopened, was well grounded; third, if the claim was 
well-grounded, the merits of the claim had to be addressed 
and, if ripe for decision, adjudicated.  Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), are now published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The provisions of the regulations applicable to attempts 
to reopen finally disallowed claims are effective for 
claims received on or after August 29, 2001.  The 
veteran's request to reopen was received prior to August 
29, 2001.

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2002) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant 
and which portion, if any, the Secretary, in accordance 
with section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 2002) 
provides that in the case of information or evidence that 
the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence 
is not received by the Secretary within one year from the 
date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 
C.F.R. § 3.159(b)(1), (e) (2002).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 
2002) generally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.  
The provisions of 38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2002) provides that the Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Such are implemented at 
38 C.F.R. § 3.159(c), (d) (2002).  

Nothing in the VCAA is construed as requiring the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108 (West 1991); 
see 38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in 
connection with his appeal, and the evidence potentially 
probative of the claims throughout the procedural course 
of the claims process.  

In July 2002 and August 2002 the RO provided the veteran 
with letters informing him of the evidence needed to 
substantiate a claim for service connection and to reopen 
a claim on the basis of new and material evidence.  He was 
also informed of what evidence he was responsible for 
obtaining.  This letter together with information 
contained in the statement of the case and supplemental 
statements of the case served to comply with the notice 
requirements of the VCAA.  Quartuccio v. Principi, 16 Vet 
App 183 (2002).

The Board recognizes VA's heightened obligation to develop 
the record and resolve doubt in favor of the veteran in 
cases such as this where the service medical records are 
incomplete and unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). In this case, the record is shown to 
only include service medical records dated from 1977 to 
1985.  However, VA made multiple unsuccessful attempts to 
locate and obtain indicated service medical records.  In 
any event the available service medical records document 
back complaints.  As will be discussed below, the decision 
in this case turns on whether a current back disability is 
related to the symptomatology reported in service, and not 
whether there was such symptomatology in service.

The RO has obtained all other known treatment records, and 
has afforded the veteran an examination.  Therefore, there 
is no additional assistance that could reasonably assist 
the veteran in substantiating his claim.

It is necessary that this case be adjudicated, initially, 
on the issue of whether new and material evidence is of 
record to reopen the previously denied claim of service 
connection for a low back disorder.  Under the VCAA, well-
groundedness following the reopening of a claim is a moot 
point. If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any 
further development or notice, a merits analysis must then 
be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial caselaw, "new" evidence is that which was not of 
record at the time of the last final disallowance ("on any 
basis" -- merits or otherwise) of the claim, and is not 
"merely cumulative" of other evidence that was then of 
record.  See Evans v. Brown, 9 Vet. App. 273, 283-285 
(1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Previously, whether evidence was 
"material" turned essentially upon the reasonable 
possibility that when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

The Federal Circuit's decision in Hodge, supra, did 
overrule the requirement that the requirement that in 
order to be material, evidence had to have a reasonable 
possibility of changing the outcome.  However, the 
analysis as to what is new evidence has not been 
overruled.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 326 
(1999) (noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is 
inadequate or in conflict with the regulatory definition 
of new and material evidence").  

The Board is further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is material some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under 
the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, 
either on the merits or on an attempted reopening.  Id. at 
285.  

III.  Legal analysis.

When the RO considered and denied the veteran's claim of 
entitlement to service connection for a low back disorder 
in April 1987, it did so on the basis that there was no 
evidence of a current back disorder; the medical evidence 
at that time only referred to a history of back pain.  
Subsequently, the veteran supplemented the record with 
just such evidence, i.e., the June 1994 statement from Dr. 
Michael Getter, and the January 1995 VA examination 
report.  Given the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
previously denied claim, the Board finds this additional 
correspondence to be new and material evidence.  Justus, 3 
Vet. App. at 513; 38 C.F.R. § 3.156(a).  

Specifically, the June 1994 statement from Dr. Getter is 
new to the evidence of record, in that it was not before 
the RO in April 1987.  As to its materiality, this 
additional correspondence relates directly to the specific 
matter under consideration, entitlement to service 
connection for a low back disorder, given the Board's 
initial reasons and bases for its denial.  Moreover, Dr. 
Getter reported that the veteran suffered from back pain 
ever since he was on active duty; following a physical 
examination, Dr. Getter reported a diagnosis of 
mechanical-type low back pain.  

In addition, during the VA examination in January 1995, 
the veteran reported developing back pain after being 
involved in a car accident in service.  The pertinent 
diagnosis was chronic recurrent lumbosacral strain.  The 
newly received medical records are both new and material; 
that is, we find that the evidence is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  Of significance is the fact the above 
medical records clearly show that the veteran currently 
suffers from a low back disorder.  In addition, in the May 
2000 VA progress note, the examining physician stated that 
he "had no way of knowing where or when the veteran 
incurred the injury causing his back problems; however, he 
stated that the current back problem was at least as 
likely as not incurred in service."  As such, this 
evidence must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  

Merits

When a claim is reopened, it must be considered based on 
all the evidence of record.  Turning to the merits of the 
veteran's claim for service connection, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claim on this basis, since the RO has also adjudicated 
his claim on this basis, and he has been afforded the 
opportunity to present argument, evidence, and hearing 
testimony on this question.  Bernard v. Brown, 4 Vet App 
384 (1993).  

The evidence in favor of the veteran's claim includes the 
service medical records showing low back complaints, the 
reports of the veteran and his former spouse that he 
experienced an accidental injury to the back in service, 
the veteran's report of a continuity of low back 
symptomatology since service, and the statement from one 
physician that it was at least as likely as not that the 
current back disability is related to an injury in 
service.

The evidence against the claim includes the fact that a 
low back disorder was not diagnosed until 1985, several 
years following the veteran's discharge from military 
service.  Further, DDD and DJD of the lumbar spine was not 
clinically documented until May 2000, approximately 15 
years after the veteran's separation from service.  Such 
"negative evidence" is probative of the veteran's claim.  
Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000).

Arthritis of the lumbar spine is a presumptive disease, 
but that disease was not documented until many years after 
service.  Therefore, presumptive service connection is not 
for application in this instance.  38 C.F.R. §§ 3.307, 
3.309.

Other evidence against the claim includes the fact that 
the service separation examination is negative for any 
clinical findings or abnormalities as to the veteran's 
musculoskeletal system, including his low back.  

Perhaps most significantly, following a VA examination in 
June 2002, and a review of the record, the examining 
physician concluded that the current back disabilities 
were related to service.  

While the May 2000 statement attributed the current back 
problems to service, the examiner specifically stated that 
he had no way of knowing where or when the veteran 
incurred the injury causing his back problem.  He also 
added that the veteran went to seen him for the purpose of 
obtaining a statement that his chronic low back pain was 
at least as likely as not incurred in military service.  
There is no indication that the physician reviewed the 
record.  Therefore, the examiner's opinion was based 
solely on history provided by the veteran and for the sole 
purpose of obtaining compensation.  

Since the June 2002 opinion was based on an examination 
and review of the record, the conclusions were not 
suggested by the veteran or VA, and it contained reasons 
for those conclusions; the Board finds it to be more 
probative than the May 2000 statement.

The Board also finds the veteran's report of a continuity 
of symptomatology to be of limited probative value.  He 
first reported the continuity years after service while 
seeking VA benefits.  His history is contradicted by the 
negative findings in the record.  He has also given a 
varying history as to the inservice onset of the 
disability.  Finally, he has acknowledged giving 
misleading information when he completed his history for 
entrance into the second period of service.  For these 
reasons, his report lacks credibility.

In light of the above, the Board concludes that the weight 
of the evidence is against the veteran's claim of 
entitlement to service connection for a low back disorder, 
shown as lumbosacral strain and degenerative disc disease 
of the lumbar spine.  Accordingly, the benefit of the 
doubt is not for application.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  The veteran's claim is denied.  


ORDER

Service connection for a low back disorder is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

